DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 9/15/2021.  Claims 1, 3, 5, 7, 9 and 11 remain pending.  Claims 1, 5 and 9 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
	Applicant’s amendments to the claims have overcome the 112(b) rejections applied in the last Office Action.  The 112(b) rejections are withdrawn.
	Applicant's amendment to recite wherein the opening pressure value is assigned as a first opening pressure value which is set lower than an atmospheric pressure, when an actual pressure at an outlet end of the pressure dispensing regulator is lower than or equal to the first opening pressure value, the pressure dispensing regulator is opened has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 103 rejection over Pearlstein et al. (US 7,013,916, hereafter “Pearlstein”) in view of Stenmark (US 8,327,865) have not been found persuasive. A new interpretation of Pearlstein in view of Stenmark as stated below in the 103 rejection teaches wherein the opening pressure value is assigned as a first opening pressure value which is set lower than an atmospheric pressure, when an actual pressure at an outlet end of the pressure dispensing regulator is lower than or equal to the first opening pressure value, the pressure dispensing regulator is opened.
Applicant's amendments to the claims have necessitated further search and/or consideration and/or revision of the rejection, and accordingly, this action must be made Final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearlstein et al. (US 7,013,916, hereafter “Pearlstein”) in view of Stenmark (US 8,327,865).
Regarding claim 1, Pearlstein discloses a leak-proof fluid dispensing system (Fig. 4) with a pressure sensor (Col. 7, lines 10-22; see how a pressure sensor may be used 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Pearlstein to include a filter connected to the regulator and bottle port through the internal channel as taught by Stenmark in order to protect the fluid control system from incoming particles. (Col. 4, lines 51 through Col. 5, line 11)
The combination of Pearlstein and Stenmark necessarily disclose the detection end is pressure-sensitively connected to the internal channel between the filter and the bottle port.  (see how the sensor would necessarily be in between the filter [42] as taught by Stenmark and the bottle port when modified since the filter [42] is at the opposite side of the fluid control system from the bottle port [40])
Regarding claim 3, Pearlstein in view of Stenmark further disclose the leak-proof fluid dispensing system as claimed in claim 1, wherein the bottle port is further connected to a restrictive flow orifice (the orifice at the base of 58).
Regarding claim 5, Pearlstein discloses a dispensing control valve structure (Fig. 4) with a pressure sensor (Col. 7, lines 10-22; see how a pressure sensor may be used to communicate with the regulator), adapted to be connected to a gas cylinder having a containing space and a bottle opening, the dispensing control valve structure comprising: a dispensing body (the body of 40) having an internal channel (the channels formed within 40 as shown in Fig. 4) that communicates with an inlet port (24), an outlet port (38), a bottle port (the port of 40 which connects directly to the bottle opening), and 
Stenmark teaches a filter (42) connected to the pressure dispensing regulator (34) and the bottle port (the port at the base of 40 which communicates directly with the bottle) through the internal channel (the internal channel formed through 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Pearlstein to include a filter connected to the regulator and bottle port through the internal channel as taught by 
The combination of Pearlstein and Stenmark necessarily disclose the detection end is pressure-sensitively connected to the internal channel between the filter and the bottle port.  (see how the sensor would necessarily be in between the filter [42] as taught by Stenmark and the bottle port when modified since the filter [42] is at the opposite side of the fluid control system from the bottle port [40])
Regarding claim 7, Pearlstein in view of Stenmark further disclose the dispensing control valve structure as claimed in claim 5, wherein the bottle port is further connected to a restrictive flow orifice (the orifice at the base of 58).
Regarding claim 9, Pearlstein discloses a dispensing control valve structure (Fig. 4), adapted to be connected to a gas cylinder having a containing space and a bottle opening, the dispensing control valve structure comprising: a dispensing body (40) having an internal channel (the channels formed within 40 as shown in Fig. 4) that communicates with an inlet port (24), an outlet port (38), a bottle port (the port of 40 which connects directly to the bottle opening), and a joint portion (the portion around the bottle port which sealable connects to the bottle opening), wherein the joint portion is detachably sealed and combined with the bottle opening, the bottle port is detachably communicated with the containing space, and the dispensing body is formed outside of the bottle opening (Fig. 4), wherein the dispensing body includes therein: an inlet valve (32) connected to the inlet port and the internal channel; an outlet valve (22) connected to the outlet port and the internal channel; a pressure dispensing regulator (16) connected to the outlet port and the bottle port through the internal channel and preset 
Stenmark teaches a filter (42) connected to the pressure dispensing regulator (34) and the bottle port (the port at the base of 40 which communicates directly with the bottle) through the internal channel (the internal channel formed through 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Pearlstein to include a filter connected to the regulator and bottle port through the internal channel as taught by Stenmark in order to protect the fluid control system from incoming particles. (Col. 4, lines 51 through Col. 5, line 11)
Regarding claim 11, Pearlstein in view of Stenmark further disclose the dispensing control valve structure as claimed in claim 9, wherein the bottle port is further connected to a restrictive flow orifice (the orifice at the base of 58).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753